224 S.W.3d 640 (2007)
Jonah Edward NICKELSON, A Minor, by Marilyn Jeanne Lohrasbi, Next Friend, and Marilyn Jeanne Lohrasbi, Individually, Petitioner/Respondent,
v.
Troy Eugene ROBERTS, Respondent/Appellant.
No. ED 88326.
Missouri Court of Appeals, Eastern District, Division Four.
May 29, 2007.
Michael G. Schappe, O'Fallon, MO, for respondent.
Susan K. Roach, Shaun M. Falvey, Clayton, MO, for appellant.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Father appeals from the trial court's judgment on remand that determined the amount of overpaid child support. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisdictional purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
*641 The judgment of the trial court is affirmed in accordance with Rule 84.16(b).